Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, particularly the application of “submodularity optimization to select the selection points in the claimed manner would not have been obvious in the field of the music analysis method.” Examiner accepts Applicant’s assertion “that there are no apparent reasons for one of ordinary skill in the field of the music analysis method to further utilize or focus on the "a priori" relationships among candidate points, especially the mutual information amount (i.e., the evaluation index of submodularity) among the candidate points.” Submodular maximization is well known, particularly regarding the determination of relevance among candidate item with respect to additional points, pairs, triplets, etc. of elements in large data sets, search spaces, etc. (please see Dadkhani: 20180349466). Such utility certainly conflates on music analysis and classification (please see Dietsel: 20190130211; Wang: 20180150897) as well as music recommendation (Gabillion: 20160086086) and summarization (Punithakumar: 20110064290). However, the prior art does not teach or suggests the utility of maximization of an index of submodularity in a musical analysis system and method for determining musical relevance of the plurality of points within an audio signal as claimed. Succinctly, Examiner agrees with Applicant’s assertion that “there are no apparent reasons to modify the prior art, combinations thereof “to further include in the selecting as the plurality of selection points, the plurality of selection points being selected from the plurality of candidate points so as to maximize an evaluation index of submodularity between a set of the plurality of selection points and a set of a plurality of non-selection points that are not selected as 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PAUL C MCCORD/Primary Examiner, Art Unit 2654